DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 7/13/2017. Claims 1-20 are pending for examination.
 
Information Disclosure Statement
The information disclosure statement s(IDSs) submitted on 5/4/2018, 5/17/2018, 3/24/2019, 8/26/2019, 6/03/2020 and 8/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
 
Claim Objections
Claims 1, 2, 3, 9, 11, 12, 13, 18 and 20 are objected to because of the following informalities:  
Claim 1, 11 and 20 recite “configuring a position on a user's body”, and does not convey the actual meaning of the technical feature in line with paragraphs [0042]-[0043] or [0088] of the specification where it is apparent that the position on the user’s body is being detected. An appropriate correction is required.
Dependent claims 2 and 12 are also objected to for the same reason as above.
Clams 2 and 12 both also recite “with reference to the position” and also do not seem to convey the actual meaning of the technical feature in line with paragraph [0053] of the specification where it is apparent that the attachment position of the electronic apparatus is 
Clams 3 and 13 both recite “comparing a swing direction of each of the second sensing data with the swing direction of the first sensing data”, but Examiner notes that only the sensors can be swung directionally. An appropriate correction is required.
Clams 9 and 18 specifies a “third electronic apparatus” with no introduction/mention of a second electronic apparatus being specified anywhere in the claim set, which lends questions to the reader to if and what context that a second apparatus is present. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balakrishnan et al., (Balakrishnan; 20150106052).


detecting a first sensing data by using the at least one sensor (Fig 6 step 602, ¶082);
respectively receiving a plurality of second sensing data from the plurality of sensing devices by using the communication device (Fig 6 step 602, ¶082);
analyzing the first sensing data and each of the second sensing data to obtain a moving pattern of the electronic apparatus and each of the sensing devices (Fig 6 steps 608, 614 with ¶088, ¶091); and
configuring a position on a user's body of each of the sensing devices by comparing the moving patterns with at least one movement model (¶060; Fig 6; sensors may sense a current location of a body part and/or track movement of the body part).

Regarding claim 2, Balakrishnan teaches the method according to claim 1, further comprising:
configuring the electronic apparatus as being worn by or placed on one of a left wrist and/or a right ankle of the user (Fig 1, see 128, 126, ¶059-¶060); and
wherein the step of configuring the position on the user's body of each of the sensing devices by comparing the moving patterns with the at least one movement model (Fig 6) comprises:
configuring the position on the user's body of each of the sensing devices by comparing the moving patterns with the at least one movement model with reference to
the position on the user's body of the electronic apparatus (¶060; Fig 6; sensors may sense a current location of a body part and/or track movement of the body part).


at least one sensor, detecting a first sensing data of the electronic apparatus (¶059, Fig 5);
a communication device (¶059, Figs 1, 5), establishing a wireless connection with the plurality of sensing devices to respectively receive a plurality of second sensing data from the sensing devices (Fig 6 step 602, ¶082);
a storage device (Fig 2; system memory 212), storing at least one movement model (Fig 6); and
a processor (processor 202; Fig 2), coupled to the at least one sensor (¶082; sensor data may be received by a processor, such as processor 202 from FIG. 2, and/or 114 per Fig. 1), the communication device (Fig 2; 112, LAN, WAN), and the storage device Figs 1-2, per computer device 114/system memory 212 and ) and 
configured to analyze the first sensing data and each of the second sensing data to obtain a moving pattern of the electronic apparatus and each of the sensing devices (Fig 6 steps 608, 614 with ¶088, ¶091), and 
configures a position on a user's body of each of the sensing devices by comparing the moving patterns with the at least one movement model stored in the storage device (¶060; Fig 6; sensors may sense a current location of a body part and/or track movement of the body part.) 

Regarding claim 12, Balakrishnan teaches the electronic apparatus according to claim 11, wherein the processor comprises 
configuring the electronic apparatus as being worn by or placed on one of a a left wrist and/or a right ankle of the user (Fig 1, see 128, 126, ¶059-¶060); and


Regarding claim 20, Balakrishnan teaches the non-transitory computer readable recording medium, recording a program to be loaded by an electronic apparatus to execute steps (Fig 2; system memory 212). The remainder of the claim is interpreted and rejected the same as claim 11.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., (US 20150106052) in view of Hoque et al., (US 10768196).    

Regarding claim 6, Balakrishnan teaches the method according to claim 2, wherein the position on the user's body of the electronic apparatus is configured as being worn or placed on the left wrist or the right wrist, and wherein the step of configuring the position on the user's body of the electronic apparatus and each of the sensing devices by comparing the moving patterns with the at least one movement model with reference to the position on the user’s body of the electronic apparatus comprises:
comparing a moving amplitude of one of the second sensing data with a moving amplitude of the first sensing data (¶039, Fig 6; information from devices provides a variety of different parameters, metrics etc., including motion parameters, such as speed, acceleration, distance, steps taken, direction, relative movement of certain body portions or objects to others, or other motion parameters which may be expressed as angular rates, rectilinear rates or combinations thereof; Examiner interprets relative movement of certain body portions or objects to others is interpreted as comparing the moving amplitudes).
Balakrishnan is silent on in response to the moving amplitude of the second sensing data to be compared being the same as the moving amplitude of the first sensing data, configuring the sensing device detecting the second sensing data as being worn by or placed on the other one of the left wrist and the right wrist.

of automatically determining wearing positions of wearable devices (col 1:6-8). Hoque further teaches in response to the moving amplitude of the second sensing data to be compared being the same as the moving amplitude of the first sensing data, configuring the sensing device detecting the second sensing data as being worn by or placed on the other one of the left wrist and the right wrist (col 1:57-63; determine first characteristic data associated with the first data segment and second characteristic data associated with the second data segment; and determine a wearing position of the wearable device associated with the individual based on the first characteristic data and a match between the second characteristic data; Examiner interprets characteristic data as akin to amplitude data). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Balakrishnan’s method with the method, as taught by Hoque, for determining wearable positions of wearable device associated with an individual based characteristic data matching.

	Regarding claim 15, claim 15 is interpreted and rejected the same as claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., (US 20150106052).     

Regarding claim 7, Balakrishnan teaches the method according to claim 1, further comprising:
determining whether the successively obtained moving patterns of the electronic apparatus and each of the sensing devices does not match anyone of the movement model (¶064; compares calculated attributes from real-time activity data to one or more models wherein the one or more models may not include data captured for the activity type that the athlete performed (and may not be categorized… one or more models may be agnostic to 
Balakrishnan is silent on, in response to the successively obtained moving patterns not matching anyone of the movement model, creating a new movement model to record the successively obtained moving patterns. However, a person of ordinary skill in the art, upon
reading the reference, would also have recognized the desirability of improved methods for creating new movement models to record successively obtained moving patterns. It would
require no more than "ordinary skill and common sense," for one to create new movement models to record successively obtained moving patterns. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try creating new movement models to record successively obtained moving patterns, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Regarding claim 16, claim 16 is interpreted and rejected the same as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., (US 20150106052) in view of Longinotti-Buitoni et al., (Buitoni; US 20170196513).   

Regarding claim 8, Balakrishnan teaches the method according to claim 1, but Balakrishnan is silent on the method further comprising:
prompting a message to request a user to do a predetermined action corresponding to the at least one movement model.
Buitoni, from an analogous art teaches wearable devices/garments that may detect and 
respond to signals from the user (e.g. a wearable "intelligent" garment) and that can communicate with the user (and/or others) and may perform other useful functions (¶013).

may identify, address and provide corrective action or suggestion for limitations related to posture alignment; improve, restore and/or maintain user's body, i.e. joints, muscles, etc., full or possible range of motion etc., and that a  similar (or same) experience model may be replicated for different/all programs in which proper posture is significant for the execution of the activity. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Balakrishnan’s method with the method, as taught by Buitoni, for the purpose of helping a user to correct a bad body position that might potentially cause or lead to potential injuries, and restore the correct balance and alignment.

Regarding claim 17, claim 17 is interpreted and rejected the same as claim 8.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al., (US 20150106052) in view of Haddad (US 20030210143).   

Regarding claim 9, Balakrishnan teaches the method according to claim 1, and Balakrishnan further teaches wherein the at least one sensor (¶037; I/O devices configured to sense, detect, and/or measure athletic parameter from user 124) comprises a distance measuring sensor (¶037; accelerometer, location-determining device/GPS) and a direction sensor (¶037; gyroscope, location-determining device/GPS; also see; ¶039, Fig 6; information from devices provides a variety of different parameters, metrics etc., including motion parameters… speed, acceleration, distance, direction etc.).
 Balakrishnan is silent on the method further comprises:

Haddad from an analogous art teaches a tracking system including an arming unit, a motion sensor, a direction sensor, a processor, and a transceiver (Abstract; Figs 2-5). Haddad further teaches the concept of detecting other electronic apparatuses nearby an electronic apparatus and measuring a distance and a direction of the detected third electronic apparatus relative to the electronic apparatus by using the distance measuring sensor and the direction sensor (¶045-¶048, Figs 3-5;  providing motion detection device in the form of any one, or 
combination of a velocimeter, accelerometer or a distance meter… includes combining motion detection device with a clock to measure distance of travel… includes measuring direction of travel using gyroscope… measuring direction and distance of travel using an electronic/digital device… per ¶047; includes transmitting direction and distance of travel using per ¶048; any one, or combination, of messaging formats). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Balakrishnan’s method with the method, as taught by Haddad, for the purpose of measuring direction and distance of travel of one device using another electronic device.

Regarding claim 10, Balakrishnan and Haddad teach the method according to claim 9, and Balakrishnan further teaches wherein the method further comprises:
receiving a third sensing data from the nearby third electronic apparatus, wherein the third sensing data are collected from a plurality of sensing devices worn by or placed on a nearby user (¶040; system 100 configured to transmit and/or receive athletic data, including parameters, metrics, etc. collected within or otherwise provided to system 100); and
representing a presence or an action of the nearby user according to the received


	Regarding claim 18, claim 18 is interpreted and rejected the same as claim 9.
Regarding claim 19, claim 19 is interpreted and rejected the same as claim 10.

Allowable Subject Matter
Claims 3-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also in compliance any of the objections for minor issues indicated above with required changes where applicable. The prior art of record and/or any reasonable combination thereof does not teach the features of claims 3-5 and 13-14 as a whole. The prior art does not teach claims:

3. The method according to claim 2, wherein the position on the user's body of the electronic apparatus is configured as being worn or placed on the left wrist or the right wrist, and 
wherein the step of configuring the position on the user's body of each of the sensing devices by comparing the moving patterns with the at least one comparing a swing direction of each of the second sensing data with the swing direction of the first sensing data;
in response to the swing direction of the second sensing data to be compared being the same as the swing direction of the first sensing data, configuring the sensing device detecting the second sensing data as being worn by or placed on the left ankle or the right ankle of the user which is on a side opposite to the side of the electronic apparatus;

in response to the swing direction of the second sensing data to be compared being opposite to the swing direction of the first sensing data, and the swing amplitude of the second sensing data being not consistent with the swing amplitude of the first sensing data, configuring the sensing device detecting the second sensing data as being worn by or placed on the left ankle or the right ankle which is on a side the same as the side of the electronic apparatus.

4. The method according to claim 2, wherein the position on the user's body of the electronic apparatus is configured as being worn or placed on the left wrist or the right wrist, and 
wherein the step of configuring the position on the user's body of each of the sensing devices by comparing the moving patterns with the at least one
comparing a moving direction of one of the second sensing data with the moving direction of the first sensing data;
in response to the moving direction of the second sensing data to be compared having been the same as the moving direction of the first sensing data within a period of time, 
configuring the sensing device detecting the second sensing data as being worn by or placed on the other one of the left wrist and the right wrist.

5. The method according to claim 2, wherein the position on the user's body of
the electronic apparatus is configured as being worn or placed on the left wrist or the right wrist, and 

comparing a moving status of one of the second sensing data with the moving status of the first sensing data;
in response to the moving status of the second sensing data to be compared being determined as static when moving status of the first sensing data is determined as moving, configuring the sensing device detecting the second sensing data as being worn

13. The electronic apparatus according to claim 11, wherein the processor comprises configuring the electronic apparatus as being worn by or placed on one of the left wrist and the right wrist of the user, 
comparing a swing direction of each of' the second sensing data with the swing direction of the first sensing data and determining whether a swing amplitude of the second sensing data is consistent with a swing amplitude of the first sensing data, 
wherein in response to the swing direction of the second sensing data to be compared being the same as the swing direction of the first sensing data, the processor configures the sensing device detecting the second sensing data as being worn by or placed on the left ankle or the right ankle of the user which is on a side opposite to the side of the electronic apparatus; 
in response to the swing direction of the second sensing data to be compared being opposite to the swing direction of the first sensing data, and the swing amplitude of the second sensing data being consistent with the swing amplitude of the first sensing data, the processor configures the sensing device detecting the second sensing data as being worn by or placed on the other one of the left wrist and the right wrist; and 
in response to the swing direction of the second sensing data to be compared being opposite to the swing direction of the first sensing data, and the swing amplitude of the second 

14. The electronic apparatus according to claim11, wherein the processor comprises 
configuring the electronic apparatus as being worn by or placed on one of the left wrist and the right wrist of the user, and comparing a moving status of one of the second sensing data with the moving status of the first sensing data, wherein 
in response to the moving status of the second sensing data to be compared having been the same as the moving direction of the first sensing data within a period of time, .the processor configures the sensing device detecting the second sensing data as being worn by or placed on the other one of the left wrist and the right wrist.

15. The electronic apparatus according to claim 11, wherein the processor comprises configuring the electronic apparatus as being worn by or placed on one of the left wrist and the right wrist of the user and 
comparing a moving status of one of the second sensing data with the moving status of the first sensing data, wherein 
in response to the moving status of the second sensing data to be compared being determined as static when moving status of the first sensing data is determined as moving, configuring the sensing device detecting the second sensing data as being worn by or placed on the other one of the left wrist and the right wrist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Tan et al., (US 20120188158) teaches a "Wearable Electromyography-Based Controller" includes a plurality of Electromyography (EMG) sensors and provides a wired or wireless human-computer interface (HCl) for interacting with computing systems and attached devices via electrical signals generated by specific movement of the user's muscles.  Following initial automated self-calibration and positional localization processes, measurement and interpretation of muscle generated electrical signals is accomplished by sampling signals from the EMG sensors of the Wearable Electromyography-Based Controller.  In operation, the Wearable Electromyography-Based Controller is donned by the user and placed into a coarsely approximate position on the surface of the user's skin.  Automated cues or instructions are then provided to the user for fine-tuning placement of the Wearable Electromyography-Based Controller.  Examples of Wearable Electromyography-Based Controllers include articles of manufacture, such as an armband, wristwatch, or article of clothing having a plurality of integrated EMG-based sensor nodes and associated electronics.

Ramsay et al., (US 20100152620) teaches a method and apparatus providing a haptic monitor system capable of generating haptic cues based on sensed information are disclosed.  The haptic system includes a sensing device, a digital processing unit, and a haptic generator.  The sensing device is configured to selectively sense an individual's or user vital information via one or more wearable sensors, and subsequently forwards the sensed vital information to the digital processing unit for data processing.  Upon receipt of the vital information, the digital processing unit provides a haptic signal in response to the vital information.  The haptic generator, subsequently, generates haptic feedback in accordance with the haptic signal.

mounted display during gameplay of a video game.  A game is executed causing interactive scenes of the game to be rendered on a display portion of a head mounted display (HMD) worn by a user.  A change in position of the HMD worn by the user, while the user is interacting with the game, is detected.  The change in position is evaluated, the evaluation causing a signal to be generated when the change exceeds a pre-defined threshold value.  When the signal is 
generated, content is sent to interrupt the interactive scenes being rendered on the display portion of the HMD.  The data sent provides descriptive context for the signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684